ALLOWABILITY NOTICE
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 February 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art fails to sufficiently disclose, teach, or suggest the limitations of the claimed invention. The Prior Art discloses various single-coaxial cable/Unicable satellite systems through which electronic devices (e.g., STBs) may transmit control commands to the satellite LNBs via DiSEqC commands upstream through the single coaxial cable. The Prior Art further discloses and teaches wherein devices within such systems may monitor transmissions from multiple STBs in order to detect any potential collisions of DiSEqC commands and take remedial actions. The Prior Art also teaches where the electronic devices of the system may be further connected to a secondary network, such as a WIFI/Ethernet connection for utilization in collision detection/mitigation. However, the Prior Art fails to sufficiently teach or suggest that a monitoring device for detecting control signals (and collisions thereof) on the single-coaxial cable may be connected (via a port) to said coaxial cable and further connected to a separate data network through a separate data interface (NOTE: the Examiner interprets the ‘input port’ and ‘data interface’ as separate and distinct elements, consistent with the invention as described in the Specification) outputs the control signals detected on the coaxial line to the separate data interface as required by the claim limitations (see Claims 1, 8, and 9). Similarly, the Prior Art fails to sufficiently teach or suggest where electronic devices of such satellite systems may query a monitoring device through such same data network separate from the coaxial cable interface for confirmation of receipt/detection of control cables transmitted via the coaxial cable as required by the claimed limitations. As such the particular combination of claimed limitations are considered to be non-obvious over the Prior Art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421